Name: Commission Regulation (EEC) No 1517/87 of 1 June 1987 on arrangements for imports into Spain of certain textile products (category 41) originating in South Korea
 Type: Regulation
 Subject Matter: Asia and Oceania;  Europe;  leather and textile industries;  trade policy
 Date Published: nan

 No L 142/ 16 Official Journal of the European Communities 2. 6 . 87 COMMISSION REGULATION (EEC) No 1517/87 of 1 June 1987 on arrangements for imports into Spain of certain textile products (category 41) originating in South Korea Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 11 thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 41 ) specified in the Annex hereto and originating in South Korea have exceeded the level referred to in paragraph 3 of the said Article 11 ; Without prejudice to the provisions of Article 2, imports into Spain of the category of products originating in South Korea and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 12 May 1987 South Korea was notified of a request for consulta ­ tions ; whereas, pending a mutually satisfactory solution, the Commission has requested South Korea for a pro ­ visional period of three months to limit exports to Spain of products falling within category 41 to 200 tonnes with effect from the date of notification of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products as referred to in Article 1 shipped from South Korea to Spain before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from South Korea to Spain after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . All quantities of products shipped from South Korea on or after 12 May 1987 and released for free circulation shall be deducted from the quantities limit laid down. This provisional limit shall not, however, prevent the importation of products covered by it but shipped from South Korea before the date of entry into force of this Regulation . Whereas paragraph 13 of the said Article 11 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from South Korea to the Community between 12 May 1987 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been intro ­ duced : Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas these quantitative limits should not prevent the importation of products covered by them shipped from South Korea before the date of entry into force of this Regulation ; (') OJ No L 387, 31 . 12 . 1986, p. 1 . It shall apply until 11 August 1987. 2. 6 . 87 Official Journal of the European Communities No L 142/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1987. For the Commission Willy DE CLERCQ Member of the Commission ANNEX Cate ­ gory CCT heading No (1987) NIMEXE code (1987) Description Thirdcountry Units Member States Quantitative limits from 12 May to 11 August 1987 ( 1 ) (2) (3) (4) (5) (6) W (8) 41 ex 51.01 A 51.01-01 , 02, 03 , 04, 08 , 09 , 10 , 12, 20, 22, 24, 27, 29, 30, 41 , 42, 43, 44, 46, 48 Yarn of synthetic filament (con ­ tinuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre South Korea Tonnes E 200